DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
This Action is in response to communications filed 10/14/2022.
Claims 1 and 12 have been amended.
Claims 1-13 are pending.
Claims 1-13 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 04/07/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 10/14/2022, Applicant has amended:
The language of claims 1 and 12 to address the previously identified antecedent basis issue regarding the limitation including “one computer”. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the Office action dated 04/07/2022.


Response to Arguments
In Remarks filed on 10/14/2022, Applicant substantially argues:
The applied references do not disclose the amended limitations of claim 1, and similarly amended claim 12, of selecting “a second computer, which is another computer among the plurality of computers and does not share the metadata” as an owner server. In particular, Applicant points to the Usgaonkar reference as disclosing the non-owner storage controller and the owner storage controller as synchronizing file system metadata and therefore sharing metadata such that it is accessible by other servers. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-11 by virtue of dependency on independent claim 1. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated October 14, 2022.

Claim Rejections - 35 USC § 103

Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2016/0041877) in view of Usgaonkar et al. (US 8,924,656) and further in view of Randhawa et al. (US 9,077,580) and still further in view of Rath et al. (US 9,116,862) and Kusters et al. (US 2020/0409583).

Regarding claim 1, Zhou discloses a distributed storage system comprising: one or plural storage units including a plurality of physical storage devices (Figure 9, Paragraph [0078] The DE 913 includes disk 941-1 to disk 941-k (k being an integer of 4 or more).); and a plurality of computers coupled to the one or plural storage units via a communication network (Figure 9, [0080] A plurality of host devices may be coupled to the storage control device 911 and the storage control device 912.), wherein each of two or more computers among the plurality of computers execute a storage control program, … (Figure 9, Paragraphs [0076] The storage control device 911 includes an interface (IF) 921, a controller 922, and an IF 923. The controller 922 includes a restoration unit 924, a rebuild controller 925, a command issue controller 926, and a storage unit 927. [0077] The storage control device 912 includes an IF 931, a controller 932, and an IF 933. The controller 932 includes a restoration unit 934, a rebuild controller 935, a command issue controller 936, and a storage unit 937.), each of the two or more storage control programs is configured to, when receiving a write request specifying a write destination area in a logical unit provided by the storage control program (Figure 9, Paragraph [0080] In the storage system of FIG. 9, the access path from the host device 901 to the DE 913 is duplicated.), make data associated with the write request redundant based on the metadata, write one or more redundant data sets, which are the data made redundant, to one or more storage areas provided by two or more physical storage devices serving as a basis of the write destination area … ([0047] FIG. 2 illustrates an example of a disk array device capable of restoring information faster than the rebuild processes of FIG. 1A and FIG. 1B. In the disk array device of FIG. 2, redundant data of RAID 5 (2+1) is stored so as to be distributed across disk 201-1 to disk 201-7. RAID 5 (n+1) represents a data configuration (redundant set) of RAID 5 in which one piece of parity is present with respect to n pieces of distributed data.), … and when the physical storage device fails, the storage control program restores data in the failed physical storage device using redundant data stored in another physical storage devices that has not failed ([0085] The restoration unit 924 restores information of a failed disk 941 by using information read from a non-failed disk 941 based on an instruction from the rebuild controller 925. The rebuild controller 925 controls startup and completion of a rebuild process and selects, out of non-failed disks 941, the disk 941 as the write destination to which the restored information is to be written.). Herein it is noted by Zhou the use of two storage control devices for managing access to a disk array for a plurality of host devices and providing data recovery functionality. Zhou does not explicitly disclose and store metadata regarding a plurality of storage areas provided by the plurality of physical storage devices, two or more storage control programs among the storage control programs, when updating the metadata stored in a computer among the two or more computers, reflect the update in the metadata in each of the other computers among the two or more computers … , and update the metadata stored in the computer executing the storage control programs, one of the plurality of computers includes a plurality of logical units, a first computer which is a computer among the plurality of computers storing metadata regarding storage areas associated with the plurality of logical units is selected as an owner server, the storage control program in the first computer selected as the owner server about the logical unit is configured to perform I/O with respect to the logical unit, when the storage control program in the first computer fails, a second computer, which is another computer among the plurality of computers and does not share the metadata, is selected as an owner server of the logical unit based on a load of each of the plurality of computers, a plurality of second computers which become owner servers are selected with respect to the respective logical units of the first computer by repeating the selection based on the load, the owner server is changed from the first computer to the second computer, the metadata is copied from the metadata in one of the storage control programs which share the metadata with the first computer to the second computer which has been newly selected as the owner server of the logical unit, and the storage control program in the second computer accesses, using the copied metadata data stored in a storage area associated with the logical unit instead of the storage control program in the first computer which was previously the owner server; however, Zhou does disclose that the storage control devices provide redundant data access paths for the host devices. In this manner, the storage control devices may provide failover capability and service access requests if one storage control device fails. Regarding the updating of metadata limitations, Usgaonkar discloses storing and reflecting the updated metadata stored in each of the storage control programs in [Col. 3 ln. 31-43] “In another example of configuring the storage environment, file system metadata may be synchronized between the owner storage controller and the non-owner storage controller. That is, the owner storage controller may allocate a write location within the storage device for commitment of dirty data within the owner write buffer. The owner storage controller may commit the dirty data to the write location within the storage device, which may result in file system metadata (e.g., a virtual volume block number, a physical volume block number, an inode, and/or other information associated with the committed dirty data). The owner storage controller may be configured to send the file system metadata to the non-owner storage controller for synchronization.” Regarding the selection of an owner server and selection of a second computer as an owner server when the first owner server fails, Usgaonkar further discloses in [Col. 11 ln. 37-54] “That is, the owner storage controller may be configured with read/write access to the storage device, at 310. For example, the owner storage controller may be granted permission to execute a write command into an owner write buffer to create dirty data (e.g., modified data not yet committed to the storage device). The owner storage controller may be granted permission to log the write command (e.g., within an owner log memory, such as an owner NVRAM) for commitment of the dirty data to the storage device. Responsive to the owner storage controller executing and/or logging the write command, the owner storage controller may notify the non-owner storage controller of the write command. In this way, the non-owner storage controller may synchronize the dirty data into a non-owner write buffer (in the non-owner storage controller) (e.g., based upon file system metadata created from the commitment of the dirty data) and/or synchronize the logged write command into a non-owner log memory (in the non-owner storage controller).” Additionally, it is disclosed in [Col. 17 ln. 41-51] “Synchronizing the owner storage controller 802 and the non-owner storage controller 812 (e.g., synchronizing write buffers, log memories, and/or file system metadata) may allow the non-owner storage controller 812 to efficiently take over ownership of the storage device 824 in response to a failure of the owner storage controller 802. For example, the non-owner storage controller 812 may process I/O requests for the storage device 824 utilizing the partner portion 820 of the non-owner log memory 816, synchronized dirty data within the non-owner write buffer 814, and/or the storage device 824.” Herein it is disclosed by Usgaonkar the use of an owner storage controller, otherwise interpreted as an owner server, for handling I/O operations to the storage and reflecting updates to a non-owner storage controller. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two storage controller as disclosed by Usgaonkar because it allows for efficient takeover of ownership of the storage device by one controller when another controller has failed. The Examiner notes that while Usgaonkar notes the synchronization of information improves the efficiency of the failover operation, it is not strictly required as part of the failover process. This is demonstrated in [Col. 4 ln. 19-31] “Such synchronization may provide the non-owner storage controller with updated information associated with the owner storage controller and/or the storage device (e.g., updated information within a non-owner write buffer and/or a non-owner log memory), which may be used by the non-owner storage controller to efficiently (e.g., more quickly) take over ownership of the storage device responsive to a failure of the owner storage controller (e.g., without the non-owner storage controller having to restore an image of the owner storage controller to obtain such updated information, where such image restoration may result in noticeable interruptions in service and/or less swift or a protracted fail-over recovery, for example).” Herein it is additionally contemplated that transfer of ownership may be performed with obtaining information included but that it results in a longer process potentially resulting in longer interruption of service. This does not, however, explicitly teach against selecting an owner server which does not share the metadata with the current owner server. Regarding the plurality of logical units and the selection of the owner server based on load of each of the plurality of computers, Randhawa discloses in [Col. 1 ln. 12-16] and [Col. 6 ln. 25-50] “[Col. 1 ln. 12-16] In computer storage, logical volume management is a flexible method of allocating space on mass-storage devices. In particular, a volume manager can concatenate, stripe together or otherwise combine underlying physical partitions into larger, virtual ones. An administrator can then re-size or move logical volumes, potentially without interrupting system use. [Col. 6 ln. 25-50]The parameter measuring module 309 also measures other dynamic parameters of the nodes 303. Other dynamic parameters that are measured and used in the calculation of a node's preference rating 301 can include network bandwidth, currently available (as opposed to installed) memory, currently available CPU, currently available storage, current load, and/or other factors which continue to change at run time. The specific dynamic node parameters to measure can vary between embodiments, depending upon, for example, what factors are considered important in choosing the most suitable node 303 for the purpose in question (e.g., suitable to be a master node 303.sub.master, suitable for as a failover target, etc.). Because dynamic parameters vary over time, in one embodiment, the parameter measuring module 309 does not measure dynamic parameters until it is actually time to use node preference ratings 301 to determine a most preferred node 303 (e.g., appoint a new master node 303.sub.master). In other embodiments, specific ones or all of the dynamic parameters are measured ahead of time, for example at regular intervals. This can be done, for example, to avoid latency at preferred node determination time (e.g., when executing the master takeover protocol). For example, specific dynamic parameters which cannot be measured quickly, or for which the associated weights (described below) cannot be calculated quickly, can be measured prior to, e.g., the appointment of a new master node 303.sub.master.” Herein it is disclosed by Randhawa that the node to be selected as a new master node for logical volumes in case of a failover situation, there is an analyzing component that monitors parameters related to the node, such as current load, to determine the node suitable to be the new master node. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the most suitable computer as the new owner server as claimed as it is disclosed by Randhawa to consideration dynamic parameters as conditions change over time. Regarding copying metadata from a computer that is not the first computer, Rath discloses in [Col. 45 ln. 29-49] “One embodiment of a method for synchronizing up to a replica group membership change during failover is illustrated by the flow diagram in FIG. 23. As illustrated in this example, the method may include a replica that is attempting to become master for a replica group querying a peer for its latest flushed and committed log records, and its membership version, as in 2310. For example, the replica that is attempting to become master for a replica group may query a peer in its replica group (as it is currently known to the replica that is attempting to become master). If the information received from the peer indicates that the peer knows of a newer membership version than that known by the replica that is attempting to become master (shown as the positive exit from 2315), the method may include the replica that is attempting to become master attempting to catch up to the newer membership change that is known to the peer, as in 2320. For example, the replica that is attempting to become master may attempt to synchronize up to the newer membership change by appending any missing log records (e.g., log records that are not currently found in its log stream) up to newer membership change to its log stream.” Herein it is disclosed by Rath that when synchronizing data to the new master, the data is copied from a peer replica, which is separate from the first or second computer. It would be obvious to one of ordinary skill in the art before the filing date of the claimed invention that the metadata is copied from a computer that is not the first computer as indicated by Rath that a peer device may have more up to date information stored therein and therefore it is beneficial to the system to obtain the most relevant set of data for managing the storage system. Regarding that the selected second computer based on load is a server which does not share metadata with the first computer that is the current owner, Kusters discloses in Paragraph [0044] “According to one embodiment, a data storage system includes multiple head nodes and multiple mass storage devices, such as mass storage devices included in respective data storage sleds of a data storage unit. For a volume partition stored in the data storage system, a first head node of the data storage system is configured to store data for a primary replica of the volume partition in a log-structured storage of the first head node, wherein the log-structured storage of the first head node comprises a volume data portion and a metadata portion. The first head node is also configured to store, to one or more of the plurality of mass storage devices, a copy of the metadata portion for the primary replica of the volume partition… In response to a failure of the first head node or a failure of the second head node, a control plane of the data storage system is configured to designate a third head node of the plurality of head nodes to store a replacement reserve replica for the volume partition. In response, the third head node is configured to generate a log-structured storage for the replacement reserve replica based on one or more copies of the metadata portion for the primary replica stored on the one or more mass storage devices or one or more copies of the metadata portion for the reserve replica stored on the one or more mass storage devices.” Herein it is disclosed by Kusters that a node may be selected to operate as a head node wherein the newly designated head node must acquire metadata from a storage location as it is not synchronized with the operations of the previous head node or nodes. The Examiner notes that the claim limitation including “does not share the metadata” is not explicitly defined as what the extent is considered to be “shared” in the system and the broadest reasonable interpretation of the limitation is that the second computer does not store a copy of the metadata used by the first computer. As noted above in regards to Usgaonkar which does not explicitly teach against using an owner which is not synchronized, the process of taking over head node operation may be potentially impacted by requiring additional time to perform the metadata copying but it would still be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the selection of a new owner, or master node as disclosed by Randhawa, may be a node which meets the load conditions as presented therein as well as a node which does not share the metadata with the first computer owner server as presented by Kusters wherein mass storage is accessed to retrieve the metadata. Zhou, Usgaonkar, Randhawa, Rath, and Kusters are analogous art because they are from the same field of endeavor of managing distributed storage. 
Regarding claim 2, Zhou further discloses the distributed storage system according to claim 1, wherein each of the plurality of physical storage devices provides two or more device areas which are two or more storage areas, the plurality of storage areas are a plurality of redundant configuration areas, the metadata represents a configuration of the redundant configuration area and a data protection method for each of the plurality of redundant configuration areas, and each of the plurality of redundant configuration areas is a storage area in which a redundant data set is written, and is a storage area constituted by two or more device areas respectively provided by two or more physical storage devices among the plurality of physical storage devices ([0137] Note that although, in the allocation pattern of FIG. 6A and FIG. 6B, one HS area is included in each stripe, a plurality of HS areas may be included in each stripe. Also in this case, when more disks than the number of HS areas included in each stripe fail, write destination disks of objects to be restored may be determined by the write destination determination process of FIG. 11. [0138] Furthermore, although in the allocation pattern of FIG. 6A and FIG. 6B, information areas corresponding to two redundant sets of RAID 5 (2+1) are included in each stripe, information areas corresponding to three or more redundant sets may be included in each stripe. Each redundant set may have another data configuration of RAID 6 or the like.). As noted by the RAID configuration, redundant data sets are provided by storing duplicate data and parity data across the disk array to allow for data recovery purposes. As depicted in Figures 6A and 6B of Zhou, this data is distributed across multiple disks and different storage areas of each disk. The type of RAID configuration is interpreted as the form of detection protection as claimed.
Regarding claim 4, Zhou further discloses the distributed storage system according to claim 1, wherein when any physical storage device fails, a storage control program writing a data element restores the data element from a data element other than the data element in a redundant data set including the data element based on the metadata for each of one or plural data elements stored in the failed physical storage device and respectively included in one or plural redundant data sets ([0090] Here, when Disk #0 fails, the controller 922 performs a rebuild process for restoring information of Disk #0 included in each stripe as depicted in FIG. 6A and FIG. 6B by using information of the corresponding redundant set in the stripe. Then, the controller 922 writes the restored information to HS areas in the stripe.), and writes the restored data element to any physical storage device other than the physical storage device storing the redundant data set ([0091] For example, in the case of restoring information 0 of Disk #0 included in stripe #0, the controller 922 restores information 0 by using information 1 and information 2 of Disk #6 and Disk #5 and writes the restored information to HS area 6 of Disk #1.). As noted herein, Zhou performs rebuilding of lost data when a disk failure occurs and write the rebuilt data to a disk different from the failed disk and the disks from which the lost data is reconstructed from. The system is able to pull the constituent data parts from the plurality of disks based on the metadata which indicates how the data is located across the stripe.
Regarding claim 12, Zhou discloses a storage control method wherein two or more storage control programs, executed by two or more computers among a plurality of computers constituting a distributed storage system (Figure 9, [0076-0077]), share a plurality of storage areas, ... in one or plural storage units connected to the plurality of computers via a communication network (Figure 9, Paragraph [0078] The DE 913 includes disk 941-1 to disk 941-k (k being an integer of 4 or more).), … when a storage control program that provides a logical unit is configured to receive a write request specifying a write destination area in the logical unit provided by the storage control program make (Figure 9, Paragraph [0080]) the storage control program makes data associated with the write request redundant based on the metadata, write one or more redundant data sets, which are the data made redundant, to one or more storage areas provided by two or more physical storage devices serving as a basis of the write destination area ([0047]),  … and when the physical storage device fails, the storage control program restores data in the failed physical storage device using redundant data stored in another physical storage devices that has not failed ([0085]). Herein it is noted by Zhou the use of two storage control devices for managing access to a disk array for a plurality of host devices and providing data recovery functionality. Zhou does not explicitly disclose and stores metadata regarding a plurality of storage areas provided by the plurality of physical storage devices … and the metadata regarding the plurality of storage areas stored in a computer among the two or more computers, reflect the update in the metadata in each of the other computers among the two or more computers, … and the metadata regarding the plurality of storage areas stored in a computer among the two or more computers, reflect the update in the metadata in each of the other computers among the two or more computers … , and update the metadata stored in the computer executing the storage control programs, one of the plurality of computers includes a plurality of logical units, a first computer which is a computer among the plurality of computers storing metadata regarding storage areas associated with the plurality of logical units is selected as an owner server, the storage control program in the first computer selected as the owner server about the logical unit is configured to perform I/O with respect to the logical unit, when the storage control program in the first computer fails, a second computer, which is another computer among the plurality of computers and does not share the metadata, is selected as an owner server of the logical unit based on a load of each of the plurality of computers, a plurality of second computers which become owner servers are selected with respect to the respective logical units of the first computer by repeating the selection based on the load, the owner server is changed from the first computer to the second computer, the metadata is copied the metadata in one of the storage control programs which share the metadata with the first computer to the second computer which has been newly selected as the owner server of the logical unit, and the storage control program in the second computer accesses, using the copied metadata data stored in a storage area associated with the logical unit instead of the storage control program in the first computer which was previously the owner server; however, Zhou does note that the storage control devices provide redundant data access paths for the host devices. In this manner, the storage control devices may provide failover capability and service access requests if one storage control device fails. Regarding the updating of metadata limitations, Usgaonkar discloses storing and reflecting the updated metadata stored in each of the storage control programs in [Col. 3 ln. 31-43]. Regarding the selection of an owner server and selection of a second computer as an owner server when the first owner server fails, Usgaonkar further discloses in [Col. 11 ln. 37-54]. Additionally, it is disclosed in [Col. 17 ln. 41-51] the use of an owner storage controller, otherwise interpreted as an owner server, for handling I/O operations to the storage and reflecting updates to a non-owner storage controller. The Examiner notes that while Usgaonkar notes in [Col. 4 ln. 19-31] the synchronization of information improves the efficiency of the failover operation, it is not strictly required as part of the failover process. Herein it is additionally contemplated that transfer of ownership may be performed with obtaining information included but that it results in a longer process potentially resulting in longer interruption of service. This does not, however, explicitly teach against selecting an owner server which does not share the metadata with the current owner server. Regarding the plurality of logical units and selection of the owner server based on load, Randhawa discloses in [Col. 1 ln. 12-16] and [Col. 6 ln. 25-50] that the node to be selected as a new master node in case of a failover situation, there is an analyzing component that monitors parameters related to the node, such as current load, to determine the node suitable to be the new master node. Regarding copying metadata from a computer that is not the first computer, Rath discloses in [Col. 45 ln. 29-49] that when synchronizing data to the new master, the data is copied from a peer replica, which is separate from the first or second computer. Regarding that the selected second computer based on load is a server which does not share metadata with the first computer that is the current owner, Kusters discloses in Paragraph [0044] that a node may be selected to operate as a head node wherein the newly designated head node must acquire metadata from a storage location as it is not synchronized with the operations of the previous head node or nodes. Claim 12 is rejected on a similar basis as presented in the rejection of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Usgaonkar and further in view of Randhawa and still further in view of Rath and Kusters and Dittia et al. (US 10,430,279).

Regarding claim 3, Zhou, Usgaonkar, Randhawa, Rath and Kusters do not explicitly address the distributed storage system according to claim 2, wherein a storage control program detecting that one or more physical storage devices have been added to one or more storage units, or that one or more storage units have been added performs a reconfiguration that is at least one of adding one or more redundant configuration areas and changing a configuration of one or more redundant configuration areas, and updates the metadata to data representing the configuration of the redundant configuration area after the reconfiguration. Regarding this limitation, Dittia discloses in [Col. 11 ln. 33-51] “Group header updating engine 408 is configured to write group headers into each storage drives of a RAID group regarding how many and which storage drives are currently part of the RAID group. In various embodiments, a group header is written to a specific location (e.g., row) on each storage drive. When new storage drives are added to the RAID group, this fact needs to be recorded in the group headers. In various embodiments, a two-phase commit protocol along with a consensus protocol is used to make sure that a consistent view of the storage drives in a RAID group is available at any time, regardless of how many crash-restores happen while group header updating engine 408 writes the group headers to individual storage drives in the group. In various embodiments, to ensure that group headers are written consistently after an expansion phase, group header updating engine 408 first writes the headers to all the storage drives including the new drives to a completely different set of locations from the locations of the group headers currently in use.” and [Col. 10 ln. 55 – Col. 11 ln. 3] “In some embodiments, each stripe unit header stores information that indicates at least whether the corresponding stripe unit includes valid data or not. Stripe valid data determination engine 406 is configured to create the metadata (e.g., table) that stores indications of which stripe units in each stripe of the RAID group stores valid data based on its reading of the stripe unit headers. In some embodiments, stripe valid data determination engine 406 is configured to receive a query from RAID control block 402 regarding a read request that was received by RAID control block 402. Stripe valid data determination engine 406 is configured to read the stripe unit header that is associated with the stripe unit that is specified by the read request. Stripe valid data determination engine 406 may even update a relevant portion of the stored metadata based on the stripe header that it had recently read.” Herein it is noted that the system may update and reconfigure metadata information in order to incorporate newly added devices to a RAID group. In this manner, the system updates group headers to include the newly added drives which makes them available for use after the expansion occurs. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update metadata information to include newly added disks such that they can be made visible and available for use for increasing capacity of the system (Dittia [Col. 11 ln. 62- Col. 12 ln. 17]). Zhou, Usgaonkar, Randhawa, Rath, Kusters, and Dittia are analogous art because they are from the same field of endeavor of managing distributed storage.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Usgaonkar and further in view of Randhawa and still further in view of Rath and Kusters and Subbarao et al. (US 2020/0004701).

Regarding claim 5, Zhou further discloses the distributed storage system according to claim 1, wherein each of the two or more storage control programs manages mapping data, which is data representing a correspondence between a storage area forming a logical unit and one or more storage areas based on two or more physical storage devices, for the logical unit provided by the storage control program ([0083] The storage unit 927 may store allocation information, the number of reads, the number of writes, and the number of possible writes. The allocation information indicates an allocation pattern in which information areas and spare areas are distributed across disk 941-1 to disk 941-k.); however, Zhou, Usgaonkar, Randhawa, Rath and Kusters  do not explicitly disclose and when any computer fails, for each of one or more logical units provided by a storage control program in the failed computer, the storage control program in a computer selected as a recovery destination computer of the logical unit recovers the logical unit based on the mapping data on the logical unit, and provides the recovered logical unit. Regarding this limitation, Subbarao discloses in Paragraph [0170-0172] “As shown in FIG. 9, storage device 120.1 operating within data storage system 100 may be operated to handle a host logical mapping update or initialization request. For example, storage device 120.1 may respond to one or more service requests from a storage virtualization controller (e.g. SVC 110), a host (e.g. host 102), and/or one or more peer storage devices (e.g. storage devices 120) according to the method 900 illustrated by blocks 910-950 of FIG. 9… At block 910, a host logical mapping update request may be received by a target service host storage device. For example, when a host, server, peer storage device, or other network system needs to update host LBA mapping information in the portion of the host LBA map in the storage device, such as for write or data management operations, it may send a host logical mapping update request to the target service host storage device… At block 920, the host logical mapping information within the host LBA map in the storage device may be updated. For example, the host logical mapping update request may include one or more fields or complete LBA entries for new host logical mapping information to overwrite or add to the host LBA map in the storage device. In some embodiments, the new mapping information may be generated, at least in part, by the storage device, such as based on a write or move operation related to storage location in the storage medium or media of the storage device.” Herein the initialization is interpreted as being analogous to the host failure as claimed thereby preventing the host from accessing the data contents. Subsequently, the reconfiguration is required to allow the host, which may be after the host is transferred or otherwise established as a new device, to access the data via the allocation information as provided by the storage control devices in Zhou along a new path. The Examiner notes that the computer is interpreted to represent a host device as it is not otherwise indicated to represent another component of the system. This interpretation is followed for the current action. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide allocation information to new and/or recovered host devices of the data storage system to address system failures and data availability (Subbarao [0174]). Zhou, Usgaonkar, Randhawa, Rath, Kusters and Subbarao are analogous art because they are from the same field of endeavor of managing distributed storage.
Regarding claim 6, Zhou and Subbarao further discloses the distributed storage system according to claim 1, wherein each of the two or more storage control programs manages mapping data, which is data representing a correspondence between a storage area forming a logical unit and one or more storage areas based on two or more physical storage devices, for the logical unit provided by the storage control program (Zhou [0083]), and when a computer is added, for at least one logical unit provided by a storage control program in any existing computer, a storage control program in the added computer receives mapping data of the logical unit from the storage control program in the existing computer, recovers the logical unit based on the mapping data, and provides the recovered logical unit (Subbarao [0170-0172]). In a similar manner as indicated in the rejection of claim 5, an initialization request indicates that a new host is added to the system and therefore requires the mapping information for the storage system. The storage control device of Zhou may be modified as previously indicated to transfer the allocation information to the new computer added to the system. 
Regarding claim 7, Zhou and Subbarao further disclose the distributed storage system according to claim 1, wherein each of the two or more storage control programs manages mapping data, which is data representing a correspondence between a storage area forming a logical unit and one or more storage areas based on two or more physical storage devices, for the logical unit provided by the storage control program ([0083]), and for at least one logical unit provided by a storage control program in any computer, a storage control program in a migration destination computer, which is a computer different from the computer and has an application that receives provision of the logical unit, receives mapping data of the logical unit from a storage control program in a migration source computer of the logical unit, constructs a logical unit as a migration destination of the logical unit based on the mapping data, and provides the constructed logical unit to the application (Subbarao [0170-0172]). As noted in the rejections of claim 5 and 6, the initialization request indicates the addition of a new computer to the system that requires the allocation information as stored in the storage control device of Zhou. In the manner as disclosed by Subbarao, allocation information may be transferred to new computers. As the claim recites migrating data from a source computer to a destination computer, this is found as analogous to the initialization of a new system which may not contain any mapping information and therefore requires the data. As noted in Paragraph [0171] of Subbarao, updating mapping information is involved in the data management process which includes migration operations.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Usgaonkar and further in view of Randhawa and still further in view of Rath and Kusters and Sodke et al. (US 9,336,173).

Regarding claim 8, Zhou, Usgaonkar, Randhawa, Rath and Kusters do not explicitly disclose the distributed storage system according to claim 1, further comprising a plurality of domains, wherein each of the plurality of domains includes one or more computers and one or more storage units, and for each of the storage control programs, a write destination of a redundant data set generated by the storage control program is two or more physical storage devices in a domain including the storage control program. Regarding these limitations, Sodke discloses in [Col. 7 ln. 44-65] “In another aspect, the selectively transparent bridge is configured to transfer the destination address without translation directly from the drive switch domain to the host switch domain. In still another aspect, the endpoints comprise PCIe endpoints and the PCIe endpoints are configured as a redundant array of independent disks ( RAID), and the controller is a RAID controller. In still another aspect, determining includes comparing the destination address of the request transaction with the one or more BARs in the bridge path to the host switch domain and wherein the destination address is determined to be within the bridge path to the host switch domain when the destination address of the request transaction matches one of the one or more BARs in the bridge path to the host switch domain. In still another aspect, the selectively transparent bridge is further configured to: compare the destination address of the request transaction with Endpoint Base Address Registers (EP BARs) and a Root Complex Base Address Register (RC BAR) in the drive domain address map; and in response to a determination that the destination address of the request transaction matches one of EP BARs or the RC BAR, route the request transaction to an endpoint in the drive switch domain that is associated with the destination address.” Herein it is disclosed by Sodke that the distributed storage may be divided into domains thereby provided separated access to memory in the system according to domain identification. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant data creation as disclosed in Zhou to be applicable on a domain basis as organized by Sodke to provide logical isolation of data (Sodke [Col. 2 ln. 15-19]). Zhou, Usgaonkar, Randhawa, Rath, Kusters and Sodke are analogous art because they are from the same field of endeavor of managing distributed storage. 
Regarding claim 9, Sodke further discloses the distributed storage system according to claim 8, wherein the communication network includes a plurality of sub communication networks, and each of the plurality of domains includes one or more computers and one or more storage units connected to a sub communication network corresponding to the domain, and does not include one or more computers and one or more storage units connected to the sub communication network corresponding to the domain via one or more other sub communication networks ([Col. 7 ln. 66 – Col. 8 ln. 8In still another aspect, the selectively transparent bridge is configured to: in response to a determination that the destination address of the request transaction does not match one of the plurality of EP BARs and the Root Complex BAR, route the request transaction to an internal route complex of a RAID controller for flagging as an error.). As noted herein, unauthorized access to a domain is blocked. In this manner, each domain is logically isolated and therefore prevents access from outside of the domain. Each domain includes the host devices included in the domain as well as the storage units containing data with the domain identifier; the host devices and storage units form a sub-communication network in this fashion.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Usgaonkar and further in view of Randhawa and still further in view of Rath and Kusters and Sugimoto et al. (US 2011/0231594).

Regarding claim 10, Zhou, Usgaonkar, Randhawa, Rath and Kusters do not explicitly disclose the distributed storage system according to claim 1, wherein at least one of the two or more storage control programs identifies two or more free device areas which do not serve as components of any redundant configuration area based on the metadata, configures a redundant configuration area with two or more identified free device areas, and adds information on the configured redundant configuration area to the metadata. Regarding these limitations, Sugimoto discloses in Paragraph [0176] “There are cases in which a free chunk will be unregistered from the free chunk list in line with insufficient free blocks or a flash chip 43 failure inside the drive 5. For this reason, the capacity of the pool will decrease. When there are no longer any free chunks, physical chunk allocation becomes impossible, thereby raising the likelihood that data appended to a write request from the host computer 2 will not be able to be stored. It is preferable that the pool capacity be increased (the free chunks be increased) prior to this happening.” In this manner, Sugimoto discloses adding free chunks to a pool group from an unallocated list. Zhou discloses maintaining free areas in Paragraph [0089] and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Zhou may reorganize RAID groups by including free areas to expand pool capacity (Sugimoto [0176]). Zhou, Usgaonkar, Randhawa, Rath, Kusters and Sugimoto are analogous art because they are from the same field of endeavor of managing distributed storage.
Regarding claim 11, Sugimoto further discloses the distributed storage system according to claim 10, wherein at least one of the two or more storage control programs identifies the two or more free device areas when free space of one or more configured chunk groups is identified to be less than a threshold based on the metadata ([0177] Accordingly, the storage controller 4 computes the pool utilization rate (=pool usage/pool capacity) when a free chunk is unregistered, and in a case where the calculated pool utilization rate exceeds a predetermined threshold, sends a warning to the management server 3. Furthermore, the "pool capacity" is the total capacity of the physical chunks registered in the pool. The "pool usage" is the total capacity of the physical chunks allocated to the logical chunks from among the physical chunks registered in the pool. An opportunity of computing the pool utilization rate might be the case of increasing pool usage in addition to the above mentioned opportunity.). Noted herein, reconfiguration occurs in response to a threshold amount of space remaining.
Regarding claim 13, Zhou and Rath further disclose, in the italicized portions, the distributed storage system according to claim 1, wherein: the plurality of storage areas provided by the plurality of physical storage devices are a plurality of chunks (Zhou [0012] According to an aspect of the invention, a storage control apparatus includes a controller configured to determine whether more storage devices, among a plurality of storage devices across which a plurality of information areas storing information representing redundant data and one or more spare areas are distributed); a plurality of pages are allowed to be allocated to areas of the logical unit and each chunk comprises multiple pages; the metadata includes chunk group management data and page mapping data wherein: the chunk group management data is data protection and further represents a configuration of each of multiple chunk groups and a correspondence between chunks and physical storage devices, each chunk group comprising multiple chunks; and the page mapping represents a correspondence between chunks and physical storage devices, is stored in the computer executing the storage control program which is allowed to access the logical unit, and is backup to a separate computer (Rath [Col. 72 ln. 61 – Col. 73 ln. 3] Data storage 3535 may in various embodiments include collections of data maintained by a data storage service on behalf of its clients/users, and/or metadata used by a computing system that implements such a service, as described herein (including, but not limited to, tables managed and maintained on behalf of clients/users of the service, metadata tables, business rules, partition maps, routing tables, indexes, namespaces and/or partitions thereof, service level agreement parameter values, subscriber preferences and/or account information, performance data, and/or resource usage data).); the page mapping data is copied from the separate computer to the second computer when the storage control program in the first computer fails, the separate computer being different from either of the first or second computers (Rath [Col. 45 ln. 29-49]); and the storage control program in the second computer accesses, using the copied page mapping data and the chunk group management data, one or more storage units among the one or plural storage units in order to access the data stored in the storage area associated with the logical unit (Usgaonkar [Col. 2 ln. 1-31]). Herein it is disclosed by the cited references that the copied metadata is provided in order to allow for the new master server to access data to service access operations. Zhou, Usgaonkar, Randhawa, Rath, and Kusters do not explicitly refer to the data organization being in the form of chunks and pages as claimed; however, regarding this aspect, Sugimoto discloses in Paragraphs [0039-0040] “[0039] Generally speaking, the smallest unit for reading and writing data in a so-called block storage is called a "block", but in a flash memory, the flash memory erase unit is called a "block". In order to distinguish between these in the explanation of this embodiment, the flash memory erase unit will be called a "block", and the smallest data read/write unit will be called a "sector". In this embodiment, one block includes a plurality of sectors. Specifically, for example, the flash memory is a NAND flash memory. For this reason, for example, the flash memory is configured from a plurality of flash chips, the flash chip is configured from a plurality of physical blocks, and the physical block is configured from a plurality of physical pages. In the NAND flash memory, the read/write unit is a "page", and the erase unit is the "block". However, the present invention is not limited to a storage system including this kind of flash memory, and is also applicable to a storage system including a flash memory having a different configuration. [0040] Next, the term "chunk" will be explained. In managing a storage area, the storage controller (will be explained further below) is able to more flexibly control the allocation, unmapping and migration of the storage area by carrying out management in units that are smaller than the so-called logical unit. This storage area management unit will be called a "chunk" in the explanation of this embodiment. In the following embodiment, one logical unit includes a plurality of logical chunks, and in a case in which there is a write to any of the logical chunks, a physical chunk is allocated to this logical chunk. However, the present invention is not limited to a storage system including this kind of capacity virtualization function, and is also applicable to a storage system in which the storage area is managed in volume units. For example, one logical unit may be regarded as being configured from one chunk.” It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the storage area may be divided into a plurality of chunks and that the chunks may reference a plurality of pages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135
                                                
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135